PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date February, 29, 1968.
After oral argument and upon consideration of the petition, the briefs and the record, we conclude there has been no deviation from the essential requirements of law. The petition is therefore denied.
The petition for attorney’s fees filed by Respondent Dickinson is granted in the amount of $350.00.
It is so ordered.
THOMAS, DREW and ERVIN, JJ., and SPECTOR, District Judge, concur.
CALDWELL, C. J., and ROBERTS and THORNAL, JJ., dissent.